EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Schivley on March 8, 2022.

The application has been amended as follows: 

	Claims
	1. (Currently Amended) A method for tightening a threaded connection between a first pipe and a second pipe, the threaded connection including a first connecting element unit having an external thread, a second connecting element unit having an internal thread, and a seal element arranged therebetween, the method comprising:
	inserting the first pipe into the first connecting element unit and inserting the second pipe into the second connecting element unit;
	turning the second connecting element unit toward the first connecting element unit with essentially no torque being applied, wherein a slope of a curve in a torque-
	detecting when an ascertained ratio rotational angle (DW)/roque (DM) differs by at least +/- 10% in relation to a preceding measurement thereby indicating a starting point of compression of the seal element;
	thereafter, tightening the first connecting element unit and the second connecting element unit together while continuing to detect when the ascertained ratio rotational angle (DW)/torque (DM) differs by at least +/- 10% in relation to a preceding measurement, wherein the ratio between rotational angle and torque or the slope of the cure in the torque-rotational angle diagram extends approximately linearly from the starting point of the compression of the seal element[[,]]; and 
	continuing to detect when the ascertained ratio rotational angle (DW)/torque (DM) differs by at least +/- 10% in relation to another preceding measurement and stopping further tightening when a threshold value is reached as indicated by a decrease of [[a]]the slope of said curve, the threshold value being reached when a first end face of the first connecting element unit abuts against a second end face of the second connecting element unit.
	Claim 1 was amended so as to more clearly define the claimed method and alleviate an indefinite issue.
Reasons for Allowance
Claims 1 and 5 are allowed
The following is an examiner’s statement of reasons for allowance: Examiner’s best art, Yokoyama (Japanese Patent Number JP 2007-15476 A), Schnebele (U.S. 
However, Schnebele and Ohmi each teach that the tightening between the first and second connecting element units is stopped when a measurement of the applied torque reaches a predetermined value (Schnebele, page 2, paragraph 27; Ohmi, figure 11, step 17 and column 7, lines 39 – 54), rather than when a slope in the torque-rotational angle diagram decreases and a first end face of the first connecting element unit abuts against a second end face of the second connecting element unit, as recited by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726